Case 2:19-cv-00390-JRG Document 63-4 Filed 07/13/20 Page 1 of 2 PageID #: 1808




          Exhibit C
          Case 2:19-cv-00390-JRG Document 63-4 Filed 07/13/20 Page 2 of 2 PageID #: 1809


Hellreich, Jaclyn

From:                                          Ray, Brent <bray@kslaw.com>
Sent:                                          Wednesday, June 24, 2020 5:08 PM
To:                                            Auth, Dorothy
Cc:                                            Cole, Dash; Kurlancheek, Dara; Melissa
Subject:                                       TriOptima v Quantile -- follow-ups from June 22 meet-and-confer


Dorothy, as promised, here are the follow-ups due today:
    Yes, we will have additional technical documents to produce, including in our next production.
    No, we will not agree to put firm dates / terms around reduction of claims at this time, and reiterate our
       position that the parties should revisit this issue later in the case, i.e., around the time of the parties’ Joint Claim
       Construction Chart.

Let me know if you’d like to discuss.

–––
Brent P. Ray
Partner

T: +1 312 764 6925 | C: +1 646 322 0716

E: bray@kslaw.com | www.kslaw.com

BIO | vCARD

King & Spalding LLP
353 N Clark Street
12th Floor
Chicago, IL 60654




King & Spalding Confidentiality Notice:

This message is being sent by or on behalf of a lawyer. It is intended exclusively for the individual or entity to which it is addressed. This communication may
contain information that is proprietary, privileged or confidential or otherwise legally exempt from disclosure. If you are not the named addressee, you are not
authorized to read, print, retain, copy or disseminate this message or any part of it. If you have received this message in error, please notify the sender
immediately by e-mail and delete all copies of the message. Click here to view our Privacy Notice.




                                                                                  1
